                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

CRYSTAL REID,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
                      v.                            )      Cause No. 3:18CV877-PPS/MGG
                                                    )
MUSLIM ALLIANCE OF INDIANA and                      )
FAZIA DEEN-BACCHUS,                                 )
                                                    )
                             Defendants.            )

                                  OPINION AND ORDER

       On June 18, I issued an opinion dismissing Crystal Reid’s amended complaint

because it was an attempt to bring in federal court the same claims, based on the same

facts, as a case she brought in the court of Marion County, Indiana, which was

dismissed with prejudice because Reid’s claims were barred by the statute of limitation.

[DE 15.] As I explained in that opinion, a party “cannot sue any defendant for the

purpose of asking a federal district court to review and correct an adverse state-court

judgment.” Hermann v. Dunn County, 761 Fed.Appx. 647, 650 (7th Cir. 2019). This is

called the Rooker-Feldman doctrine, “under which lower federal courts lack jurisdiction

to review state-court judgments or to decide matters inextricably related to state court

decisions.” EOR Energy LLC v. Illinois Environmental Protection Agency, 913 F.3d 660, 664

(7th Cir. 2019), citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983).
       Reid’s pro se pleading is barred either because it runs afoul of Rooker-Feldman or

by principles of res judicata: “Even if Rooker-Feldman does not bar a claim, when there is

a prior state-court judgment that appears to cover the same transaction or the same

issues as the later federal case, the possibility exists that res judicata may apply.” Mains

v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir. 2017). As I explained more fully in granting

the motion to dismiss, res judicata refers to legal doctrines of finality that prevent

repeated litigation of the same matter. Reid “litigated and lost in state court; the

doctrine of claim preclusion (res judicata) blocks this federal suit[.]” Cobbs v. Chiapete,

770 Fed.Appx. 282, 284 (7th Cir. May 17, 2019).

       Now Reid has filed a new Motion for Leave to Amend. [DE 17.] In this motion,

Reid refers to difficulties obtaining service on defendant Fazia Deen Bacchus, claims she

failed to receive a motion to strike what amounted to her sur-reply filed without leave,

and argues against the dispositive analysis outlined above. None of these arguments

impacts the reasoning that required dismissal of Reid’s case. Reid cites Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 544 U.S. 280 (2005), but that case is distinguishable

because Reid’s case in state court had already been litigated to a judgment of dismissal

with prejudice before she filed her federal case. Lance v. Dennis, 546 U.S. 459 (2006)

doesn’t help Reid either, because, unlike here, it involved federal plaintiffs who were

not parties to the underlying state-court proceeding.

       Reid’s “Motion for Leave to Amend” doesn’t actually seek to amend her

complaint further, and offers no explanation of how her complaint might be amended


                                              2
to avoid the dismissal already entered. “A motion to amend should state with

particularity the grounds for the motion and should be accompanied by the proposed

amendment.” Otto v. Variable Annuity Life Ins. Co., 814 F.2d 1127, 1139 (7th Cir. 1986). See

also Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015). Instead, the motion aims

to have the dismissal set aside so that she is permitted to continue with her case. This

sort of relief is governed by Fed.R.Civ.P. 59(e) and 60(b), which are “extraordinary

remedies reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.

2008). In any event, even applying the liberal amendment policy embodied in

Fed.R.Civ.P. 15, Reid “fails to demonstrate how [any] proposed amendment would cure

the deficiencies in the prior complaint.” Her motion will therefore be denied.

       ACCORDINGLY:

       Plaintiff Crystal Reid’s Motion for Leave to Amend [DE 17] is DENIED.

       SO ORDERED.

       ENTERED: July 30, 2019.


                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
